Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment and Arguments
Applicant’s amendment filed on April 4, 2022 has been entered and made of record.  Claims 1-20 are pending and are being examined in this application.
In light of Applicant’s amendments to the claims, the 102 rejection is withdrawn.
Applicant’s arguments with respect to the 103 rejections have been considered, but are moot in view of the new ground(s) of rejection provided below.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are “a sync-adapter wherein the sync-adapter is configured to: crawl...” and “a reverse insight adapter configured to: visualize...” as recited in claim 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 Claim 13 recites “crawl...,” “extract...,” “identify...,” and “visualize...” steps that are all directed to building a knowledge graph. However, claim 13 subsequently recites the “build...” and “fork...” steps that are suddenly directed to a domain learning model. It is unclear what the claim is trying to do. Claim 13 also recites the limitation “visualize...the data schema of the common features.” There is no antecedent basis for the phrases “common features” and “data schema of the common features.” Claim 13 further recites the limitation “apply the set of domain insights.” There is no antecedent basis for the phrase “set of domain insights.” For purposes of examination, claim 13 will be interpreted similarly to claim 1, but with additional features (see rejection below).
Claim 15 recites “a knowledge graph.” It is unclear whether this knowledge graph is the same knowledge graph recited in claim 13. For purposes of examination, the knowledge graph of claim 15 will be interpreted as being the same as the knowledge graph of claim 13.
Claims 14-17 depend from claim 13 and are therefore rejected for the same reasons.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 9-15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tung et al. (US Pub. 20200012738) in view of Chen et al. (US Pub. 20220059228).

Referring to claim 1, Tung discloses A computer-implemented method comprising: 
identifying a set of data sources, wherein each of the data sources is associated with a domain [par. 18; data is stored in different data sources associated with domain specific graph ontologies]; 
analyzing a set of documentation for each of the data sources [par. 18; instruction code and instruction protocols are used to extract entities and other information from the data]; 
extracting, based on the analyzing, a set of attributes for each data source [par. 18; note the extracting of the entities and other information from the data]; 
determining, in response to the extracting, a data schema associated with each data source [par. 18; each domain specific graph ontology is a high-level schema];
linking, based on the set of attributes for each data source, common features across each data source [pars. 25 and 26; the same entities are identified based on similarity (e.g., common connected entities];
generating, in response to the linking the common features, a knowledge graph, wherein the knowledge graph is a visual representation of the data schema of the common features [pars. 12 and 13; a knowledge graph is constructed with nodes (e.g., entities) connected via edges (e.g., relationships), where the knowledge graph represents a graph schema definition]; and 
forking...into a first data source, wherein the forking includes applying...to a new data source not included in the set of data sources [pars. 24, 28, and 29; note schema branching for new data sources without breaking the knowledge graph].
Tung does not appear to explicitly disclose preparing a visual display for a set of domain insights, wherein the set of domain insights include the common features; and forking the set of domain insights to apply the set of domain insights to the new data source.
However, Chen discloses preparing a visual display for a set of domain insights [fig. 7; par. 49; insights are derived from the knowledge graph and provided to a user], wherein the set of domain insights include the common features [par. 53; the insights are based on links to common entities (e.g., new patient linked to the same set of diseases as another patient is recommended the same medicine)]; and forking the set of domain insights to apply the set of domain insights to the new data source [par. 42; the knowledge graph is updated by integrating additional datasets, which effectively applies the insights to the new data source].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the knowledge management taught by Tung so that the knowledge graph is used to generate insights as taught by Chen. The motivation for doing so would have been to improve recommendation systems or search engines [Chen, par. 15].

Referring to claim 2, Tung discloses The method of claim 1, further comprising: identifying a first conflict in the knowledge graph; and resolving the first conflict, wherein the resolving includes updating the knowledge graph [par. 25; resolution processing attempts to resolve different expressions of a same entity to improve the quality of the knowledge graph].

Referring to claim 3, Tung discloses The method of claim 2, wherein the first conflict is resolved by receiving an input from a subject matter expert [par. 26; when the resolution processing fails to resolve the entities properly, an admin user is prompted to decide whether to merge the entities].

Referring to claim 4, Tung discloses The method of claim 1, wherein the analyzing the set of documentation includes crawling a code base for each data source [par. 18; note the instruction code].

Referring to claim 5, Tung discloses The method of claim 1, wherein the extracting the set of attributes includes identifying semantic descriptions and naming conventions of each data source [par. 20; normalization techniques are used during the extraction].

Referring to claim 9, Tung discloses wherein the knowledge graph includes a plurality of nodes and a plurality edges, wherein each node represents a feature and contains a set of feature attributes related to the feature [par. 12; the knowledge graph includes node, edges, and attributes related to the nodes and edges]. Chen discloses each edge includes a correlation score that represents a relative similarity of the feature attributes [par. 44; edges represent relationships, and each edge is associated with an edge weight].

Referring to claim 10, Tung discloses wherein the domain is selected from the group consisting of automotive, real estate, construction, education, banking, and mining [par. 16; the different data sources include collections of information pertaining to specific topics].

Referring to claim 11, Tung discloses wherein each of the data sources is a data lake [par. 11; the different data sources may be data lakes].

Referring to claim 12, Chung discloses wherein each of the data sources is correlated to a different entity [par. 50; each data source is for a different type of entity (e.g., disease, patient, medicine, etc.)].

Referring to claim 13, see at least the rejection for claim 1. Tung further discloses A system comprising: a processor; a computer-readable storage medium communicatively coupled to the processor and storing program instructions [fig. 6; computer device 600 comprises processor 618 and memory 620 storing control instructions 622]; a sync-adapter [fig. 6, processor 618]; crawl a code base [par. 18; note the instruction code]; and a reverse insight adapter [fig. 6, processor 618].

Referring to claim 14, Tung discloses wherein the sync-adapter is further configured to: identify a conflict in the set of schema features; and receive input from a subject matter expert to resolve the conflict [pars. 25 and 26; resolution processing attempts to resolve different expressions of a same entity to improve the quality of the knowledge graph; when the resolution processing fails to resolve the entities properly, an admin user is prompted to decide whether to merge the entities].

Referring to claim 15, Tung discloses wherein the sync-adapter is further configured to generate a knowledge graph [pars. 12 and 13; a knowledge graph is constructed].


Referring to claim 18, see at least the rejection for claim 1. Tung further discloses A computer program product, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processing unit [fig. 6; computer device 600 comprises processor 618 and memory 620 storing control instructions 622 for execution by processor 618].

Referring to claim 19, Tung discloses The computer program product of claim of claim 18, wherein the program instructions are further configured to cause the processing unit to: generate a machine learning model configured to apply the set of domain insights to each of the data sources; and adjust the machine learning model for each data source of the set of data sources [pars. 44, 49, and 52; knowledge graph embeddings are generated and trained with the knowledge graph based on a knowledge graph embedding model; each knowledge graph embedding allows new insights to be derived from the knowledge graph].

Referring to claim 20, Tung discloses The computer program product of claim 19, wherein each of the data sources is a data lake [par. 11; the different data sources may be data lakes].

Claims 6-8, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Tung and Chen in view of Michalak et al. (US Pat. 9535902).

Referring to claim 6, Tung and Chen do not appear to explicitly disclose wherein the visualizing includes generating a global analytics feature set (GAFS).
However, Michalak discloses wherein the visualizing includes generating a global analytics feature set (GAFS) [col. 7, lines 16-52; a knowledge graph is created using Global Analytics on features].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the knowledge management taught by the combination of Tung and Chen so that the knowledge graph is generated using Global Analytics as taught by Michalak. The motivation for doing so would have been to enable advanced analytical functions [Michalak, col. 7, lines 12-15 and 28-30].

Referring to claim 8, Chen discloses wherein the forking further comprises, adjusting the machine learning model to data source specific model [par. 52; note the training of different knowledge graph embeddings (e.g., disease embeddings, patient embeddings, medicine embeddings, etc.). Michalak discloses generating a data source specific GAFS for the data in a selected data source [col. 8, lines 1-8; Global Analytics can use Resonate to back-propagate from Global Analytics to Local Analytics].

Referring to claim 16, Tung and Chen do not appear to explicitly disclose wherein the reverse insight adapter is further configured to generate a global analytic feature set (GAFS) based on the set of schema features.
However, Michalak discloses The system of claim 13, wherein the reverse insight adapter is further configured to generate a global analytic feature set (GAFS) based on the set of schema features [col. 7, lines 16-52; a knowledge graph is created using Global Analytics on features; note resolution of references].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the knowledge management taught by the combination of Tung and Chen so that the knowledge graph is generated using Global Analytics as taught by Michalak. The motivation for doing so would have been to enable advanced analytical functions [Michalak, col. 7, lines 12-15 and 28-30].

Referring to claim 17, Chen discloses The system of claim 16, wherein the reverse insight adapter is further configured to adjust the domain learning model for each data source [par. 52; note the training of different knowledge graph embeddings (e.g., disease embeddings, patient embeddings, medicine embeddings, etc.)]. Michalak discloses generate a data source specific GAFS for each data source [col. 8, lines 1-8; Global Analytics can use Resonate to back-propagate from Global Analytics to Local Analytics].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE PARK whose telephone number is (571) 270-7727 and fax number is (571) 270-8727.  The examiner can normally be reached M-F 8AM-5PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES TRUJILLO can be reached at (571) 272-3677.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov/.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.


/Grace Park/Primary Examiner, Art Unit 2157